Citation Nr: 1624870	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for hand disability.

2. Entitlement to service connection for a gastrointestinal disorder, include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions of October 2009 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board remanded this appeal in January 2013 and April 2015.

In accordance with 38 C.F.R. § 20.1304(c), the Veteran submitted additional evidence with a waiver of the right to initial RO review of the evidence.  See Veteran's filing of July 2015.  The evidence is accepted for inclusion in the record on appeal in this case.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The issues of entitlement to service connection for hiatal hernia and for degenerative arthritis of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




	

FINDINGS OF FACT

1.  Esophagitis is related to his service-connected subluxation of the patella of the left knee.

2.  The veteran does not have an ulcer.


CONCLUSIONS OF LAW

1.  Esophagitis is proximately due to, or the result of, his service-connected disability of subluxation of the patella of the left knee.  38 C.F.R. §§  3.310 (2015).

2.  An ulcer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

3.  An ulcer is not proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA applies to the instant claim.  Because the Board's grant of service connection for an esophagitis disorder is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.

Service connection for a gastrointestinal disorder

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  The law requires that reasonable doubt concerning any issue material to the determination of a matter be resolved in the claimant's favor.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for listed chronic diseases (including peptic ulcers, gastric or duodenal), if the disability is manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2015).  Establishing service connection on a secondary basis requires that a current disability exists and that the current disability was caused or aggravated by a service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran seeks service connection for "stomach issues secondary to meds for my knee."  See Veteran's claim of May 2010.  He alleges that pain medication prescribed to him for his service-connected left knee disability has caused a stomach disorder, including an ulcer.  Id.  His reported symptoms include constant acid indigestion, stomach pain, and disturbances of concentration and sleep.  Id.  The Veteran also cites the symptoms of acid reflux, coughing, and vomiting blood.  See transcript of June 2012 Board hearing.  According to the Veteran, he began taking nonsteroidal anti-inflammatory agents (NSAIDs) for his knee injury in the mid or late 1970s, and all the medication prescribed for pain associated with his service-connected left-knee disability, including Ibuprofen initially and later aspirin, has irritated his stomach.  Id.  He states that he has "every symptom . . . noted in the side effects of the medication."  Id.  A VA treatment record of February 2009 notes that the Veteran took "omeprazole 20mg twice daily to prevent GI bleed."  A private treatment record of November 2009 notes, "He is taking enteric aspirin and omeprazole.  Other anti-inflammatories bother his stomach."

The Veteran has been diagnosed with "a small sliding hiatal hernia at the gastroesophageal junction associated with mild reflux to the mid esophagus," with further notation that "a few tertiary contractions are present as well in keeping with mild spasm."  See report of VA examination of August 2011.  The Veteran has also been diagnosed with "mild esophagitis" by a VA examiner who provided a positive nexus opinion with respect to mild esophagitis.  See VA examination note of June 2015.

The June 2015 examiner determined that the "mild esophagitis no longer appears to be an issue."  Id.  This finding was made on the basis of the Veteran's March 2013 statement that he was then having symptoms only "on occasion."  Id.  The Board notes that occasional symptoms are still symptoms.  More importantly, the requirement of a current disability is satisfied if the disability is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  Service connection may be awarded even though a disability resolves prior to the adjudication of a claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the esophagitis was noted during the pendency of the appeal, his disability will be considered current even if he showed some improvement in 2013.  See report of VA examination of August 2011.

The Veteran is currently service-connected for the disabilities of 1) subluxation of the patella, left knee and 2) status post fracture, metacarpophalangeal joint, right fifth finger.  There is a positive medical opinion of record.  A VA addendum opinion determined that "the veteran's 'mild esophagitis' was at least as likely as not due to a combination of factors, including both NSAID use and the hiatal hernia."  See VA examination note of June 2015.  The fact that the examiner attributed the esophagitis both to a service-connected disability (via medication taken for a service-connected left knee) and a non-serviced-connected disability (hiatal hernia) is not fatal to the Veteran's claim based on a theory of secondary service connection.  As the June 2015 examiner did not separate the effects of the NSAIDs from those of the hiatal hernia, the Board attributes the Veteran's esophagitis to the NSAIDs taken for his service-connected left-knee disability. 

The Board notes the VA medical assessment, made upon an examination of the Veteran, that it is "entirely plausible that he developed sx of indigestion and heartburn related to long term NSAID use in high dose for pain related to service injury."  See report of VA examination of August 2011 (emphasis added).  An equivocal and speculative medical opinion of this nature does not provide the degree of certainty required for medical nexus evidence and is therefore of little probative value.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009). 

The Veteran has reported that he has an ulcer and that he has been told that he "maybe [has] ulcers."  See VA treatment record of January 2009; VA examination note of December 2011.  There is no record evidence of an ulcer diagnosis.  According to the report of VA examination of August 2011, "no stricture or ulcer is seen."  The Veteran is competent to provide lay evidence concerning symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent, however, to diagnose a non-obvious disorder such as an ulcer.  See Woehlart v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, the Board finds that the Veteran does not have a current ulcer disability.

The list of "chronic diseases" under 38 C.F.R. § 3.309(a) does not include gastrointestinal disorders other than peptic ulcers.  As there is no probative evidence to support a finding that the Veteran was diagnosed with an ulcer within the first post-service year, or has shown a continuity of symptomatology from service, presumptive service connection for an ulcer is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Upon review of the entire record, the Board finds that the pain medication taken by the Veteran for his service-connected left-knee disability caused an esophagitis disability.


ORDER

Service connection for an esophagitis disability is granted.

Service connection for an ulcer is denied.


REMAND

Entitlement to service connection for a hiatal hernia

Medical opinion of record indicates that the Veteran's diagnosed hiatal hernia does not result from his NSAID use."  See VA examination note of December 2011; report of VA examination note of June 2015.  There is, however, no clear medical opinion as to whether the Veteran's now service-connected esophagitis caused or aggravates his hiatal hernia.  The Board will remand for a clarifying medical opinion on that point.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.2 (2015).


Entitlement to service connection for hand disability

The Veteran seeks service connection for a "bilateral hand condition."  See Veteran's claim of February 2009.  He asserts that he has "arthritis in both hands as a result of being a boxer in the Marines."  Id.

Imaging indicates degenerative changes in both hands.  See, e.g., VA treatment records of July 2006, February 2009, and January 2011; private treatment record of November 2009 (right hand).  The Veteran was also diagnosed with degenerative joint disease of both hands in 1999.  See VA treatment record of October 1999.

With respect to an injury during service, the Veteran has credibly reported injuring both hands during service as a result of "extensive" boxing during off-duty hours as a Marine stationed in Hawaii.  See transcript of June 2012 Board hearing; VA examination reports of October 1991, December 1995, June 1999; Veteran's statement of August 2010; Veteran's claim of February 2009; VA examination report of June 1999.  He participated in recreational boxing during service and fractured his right fifth finger for which he is currently service-connected.  The Veteran claims that he received repeated treatment from January 1970 to October 1971 at the medical clinic of the Westlock Naval Ammunitions Depot for the inflammation of both hands due to the boxing.  See report of informal RO conference of November 2010; Veteran's statement of February 2009.  He states that his "hands would periodically swell up and become painful."  See transcript of June 2012 Board hearing.  He further maintains that a doctor told him at that time that "could be the beginning of arthritis" and that he was treated with aspirin.  Id.  He purports that the service treatment records from that period showing his bilateral hand injury during service have been lost.  See report of informal RO conference of November 2010; Veteran's statement of April 2013.

The Veteran, as a layperson, is competent to report the obvious pain and swelling of both hands that he experienced in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, injury to both hands during service, as described by the Veteran's competent and credible testimony, is established.  The Board does not, however, consider the Veteran's recollection of being told by a doctor during service merely that his injuries "could be the beginning of arthritis" to rise to the level of a contemporaneous medical diagnosis of arthritis as reported by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board remanded this issue in April 2015 for medical clarification and opinion as to the nature of the Veteran's injury to his third metacarpal joint of the right hand and its possible relationship to service.  Opinion and analysis was also requested as to the Veteran's documented history of bilateral hand arthritis, including documented degenerative changes indicated in both thumbs, and the Veteran's testimony as to his bilateral hand pain and swelling and an in-service diagnosis of arthritis.

The VA medical opinions June 2015 and May 2015 were unresponsive to the Board's April 2015 remand order, or are otherwise inadequate, in several respects.  Because the remand order of April 2015 has not been fully carried out, the record remains inadequate to decide the Veteran's disability claim.  A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the order.  See Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly this matter will be remanded for the action directed below.

The May 2015 examiner report concluded that the Veteran's current degenerative joint disease of the third metacarpal of the right hand was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The offered rationale was that "there is NO evidence of a fracture or injury of the 3rd metacarpal during service." (emphasis in original).

The examiner failed to follow the Board's direction to discuss "the Veteran's lay testimony regarding his bilateral hand pain and swelling, as well as his previous statements that he was diagnosed with arthritis while in service."  See Board remand order of April 2015.  Although directed to consider lay evidence of record, the examiner declined to do so, stating that she was able to "only go by the OBJECTIVE evidence found at the time of the exam in March 2013."  See June 2015 examination note (emphasis in original).

The May 2015 and June 2015 reports also make no mention of imaging of February 2009 showing "minor degenerative change in the 1st carpometacarpal joints of both thumbs, more on the left than the right."  See VA treatment record of February 2009.

The Board must obtain a more definitive statement as to the question of causation.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the claims folder to a qualified medical professional for an addendum opinion with respect to the Veteran's diagnosed hiatal hernia.

After reviewing the entire record, the reviewer should provide an opinion on the following questions:

a. Whether it is at least as likely as not (50 percent or greater) that the Veteran's hiatal hernia is due to, caused by, or aggravated by his service-connected left-knee disability, to include the Veteran's use of NSAIDs for that disability;

b.  Whether it is at least as likely as not (50 percent or greater) that the Veteran's hiatal hernia is due to, caused by, or aggravated by his service-connected esophagitis.

If aggravation (i.e., permanent worsening of the disability beyond its natural progression) is found, the reviewer should address the following medical issues: (1) the baseline manifestations of the Veteran's hiatal hernia prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service, a service-connected disability, or medication taken for a service-connected disability.

If an opinion cannot be provided without further examination of the Veteran, an examination must be provided.  The rationale for all opinions expressed must be provided.

2. The AOJ should also refer the claims folder to a qualified medical professional for an addendum opinion with respect to the Veteran's arthritis of the hands.  After reviewing the entire record, the reviewer should provide an opinion as to whether it is at least as likely as not (probability of 50% or more) that the Veteran's arthritis of the right hand and/or left hand was incurred in, aggravated by, or otherwise related to his service, to include his conceded injury to both hands due to recreational boxing during service. For purposes of the requested opinion, the examiner is directed to presume the veracity of the Veteran's record descriptions of his in-service bilateral hand injury and symptoms related to boxing, as well as his post-service bilateral hand symptoms.

If an opinion cannot be provided without further examination of the Veteran, an examination must be provided.  The rationale for all opinions expressed must be provided.


3. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a supplemental statement of the case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


